
	

113 S2825 IS: Ensuring Safe Access to Prescription Medication Act of 2014
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2825
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Brown (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Controlled Substances Act to treat as dispensing the delivery of a controlled
			 substance by a pharmacy to a practitioner, pursuant to a patient-specific
			 prescription of the practitioner, under certain circumstances.
	
	
		1.Short title
			This Act may be cited as the
		  Ensuring Safe Access to Prescription Medication Act of 2014.
		2.Delivery of controlled substances by a pharmacy to a practitioner pursuant to a patient-specific
			 prescriptionSection 102(10) of the Controlled Substances Act (21 U.S.C. 802(10)) is amended—(1)by striking (10) The term dispense means to deliver and inserting the following:(10)(A)The term dispense means—(i)to deliver;(2)by striking The term dispenser means a practitioner and inserting the following:(B)The term dispenser means a practitioner;(3)in subparagraph (A), as so designated—(A)by striking the period at the end and inserting ; or; and(B)by adding at the end the following:(ii)to deliver a controlled substance by a pharmacy to a practitioner, including the packaging,
			 labeling, or compounding necessary to prepare the substance for such
			 delivery, if—(I)such delivery is pursuant to a patient-specific prescription of the practitioner; and(II)the practitioner has deemed that it is medically necessary, acting in the usual course of
			 professional practice, for the controlled substance to be administered by
			 the practitioner to the patient.; and(4)in subparagraph (B), as so designated, by striking to an ultimate user or research subject.
			
